                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ADAM XIONG,
ADC #171864                                                                    PLAINTIFF

V.                           CASE NO. 5:19-CV-217-JM-BD

DARRYL GOLDEN                                                                 DEFENDANT

                                         ORDER

       The Court has received a Recommended Disposition filed by Magistrate Judge

Beth Deere. Neither party has filed objections. After careful review of the

Recommendation, the Court concludes that the Recommendation should be, and hereby

is, approved and adopted as this Court’s findings in all respects.

       Defendant Golden’s motion to dismiss (docket entry #19) is GRANTED. Mr.

Xiong’s claims are DISMISSED, without prejudice, based on his failure to prosecute this

lawsuit. Defendant Golden’s request for an order requiring Mr. Xiong to pay court

reporter expenses is DENIED.

       IT IS SO ORDERED, this 3rd day of February, 2020.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
